Citation Nr: 1727405	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  14-44 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE


Entitlement to service connection for hypertension, to include as secondary to service connected atrioventricular block status post pacemaker implant.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


REMAND

In a December 2014 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge in Washington, D.C.  In a June 2017 statement, the Veteran requested that the hearing be rescheduled as a videoconference hearing at the RO.  Accordingly, a remand is warranted to schedule a hearing and to notify the Veteran of the date, time, and location of the hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO.  Notify the Veteran and representative of the date, time, and location of the hearing.  38 C.F.R. § 20.704(b) (2016).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

